DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 16/514,978 filed on July 17, 2019, now U.S. Patent 10,733,601 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/514,978, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 recites “…a logic circuit including an input interface, wherein the logic circuit is operable to execute an encryption algorithm”.  In reviewing the written disclosure (paragraph 0028) and the claims from the issued patent (claim 1), the execution of the encryption algorithm is described as being performed by the modulated signal generator and not the logic circuit.  Therefore this recitation does not have adequate support in the parent application. 
Priority is therefore only extended to the filing date of the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,733,601.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The distinction between claim 1 of  the instant claims and those of the issued patent is the replacement of the term “modulated ultrasonic sound signal” recited in the patent with the broader term “modulated signal”.  Therefore the claims of the patent anticipate the instant claims and are therefore subject to the provisions regarding obviousness type double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a logic circuit including an input interface, wherein the logic circuit is operable to execute an encryption algorithm” and then subsequently recites “in response to the determination that the authentication signal is required, instruct the modulated signal generator to generate a modulated signal using the encryption algorithm.  In reviewing the written disclosure (paragraph 0028) and the claims from the issued patent (claim 1), the execution of the encryption algorithm is described as being performed by the modulated signal generator and not the logic circuit.  It is unclear how the modulated signal generator generates a modulated signal using the encryption algorithm while simultaneously having the logic circuit executing the encryption algorithm.
Claims 2-7 are also rejected as being dependent upon claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by He et al. (U.S. Patent Publication 2015/0149310, hereinafter referred to as He).
As per claim 1
He discloses a wearable device (Abstract)
He discloses a logic circuit including an input interface (Figure 1 A element 114, 0007), wherein the logic circuit is operable to execute an encryption algorithm (0008 “authentication data can include encrypted id”, 0044 “the transmitter includes an encryption module that encrypts the original data 2020 into encrypted data 204”) 
He discloses a memory operable to store authentication information (0076 “FIG. 20 shows an example (2000) of a wearable device 2002 in form of a wrist watch. This watch includes… a memory 2014… The MCU 2006 can be in communication with rest of the components on the wearable device 2002 control various operations of the wearable device 2002. In some implementations, the MCU 2006 can perform operations of the electronics 2016 instead or in cooperation with the electronics 2016. The encrypted ID information data can be coupled to person's body, when the person touches a locked smartphone touch screen surface, or simple just holds the locked smartphone, there is a communication between the wearable device and the smartphone to exchange ID information of the wearer person… Also when person touches a Point of Sales (POS) terminal equipped with a capacitive touch screen, or capacitive touch pad supporting the capacitive coupled communications, the ID information and other authentication information of the wearer person can be sent to the POS terminal”)
He discloses a modulated signal generator operable to generate a modulated electrical signal, wherein the logic circuit, the memory, and the modulated signal generator are coupled to one another (Figure 1B, Figures 2A and 2B, Figure 7)
He discloses a biological medium interface coupled to the modulated signal generator (Figure 10, Figure 11, Figure 20) , wherein the logic circuit is operable to: determine based on receipt of a control signal that an authentication signal is required to authorize a purchase transaction (0009 “The method includes detecting, by the wearable device, a signal sent from a host device through a user's body using a capacitive coupling channel. The received signal is modulated with a request to authenticate the wearable device with the host device. The method includes responsive to detecting the signal sent from the host device, transmitting, by the wearable device, a reply signal modulated with authentication data that includes encrypted ID and password information”, 0008 “The capacitive sensor transceiver circuitry can communicate, using capacitive coupled signaling, with a point of sales (POS) terminal to process a transaction”, 0010 “Communicating, using capacitive coupled signaling, with a point of sales (POS) terminal to process a transaction can include sending authentication information to the POS terminal for verification”
He discloses in response to the determination that the authentication signal is required, instruct the modulated signal generator to generate a modulated signal using the encryption algorithm, wherein the modulated signal contains authentication information related to the wearable device including a cryptographic token related to the encryption algorithm (0080 “When a person or user 2202 wearing the wearable device 2204 wants to make a purchase transaction through a POS terminal 2206, the POS terminal can request transaction processing for the person's purchase by providing a transaction amount of the user's purchase, and enter a mode waiting to receive user ID and passcode to authorize the transaction from the person 2202 wearing the device (2304). When the person 2202 wearing the wearable device 2204 wants to start a transaction (2306), the person 2202 wearing the wearable device 2204 can enter the transaction mode by pushing a button on the wearable device 2204, for example (2308). The wearable device 2204 can present an authentication request to ask the wearer 2202 to enter a passcode to authenticate the access to the wearable device 2204, or enter a fingerprint with a fingerprint sensor built in the wearable device 2204 (2310). Once the passcode or the fingerprint is verified with the registered information, the wearable device 2204 can indicate it is ready to perform the transaction (e.g., by displaying a message on the display screen or enabling an indicator such as an LED indicator) (2312). A part of the wearer's body, for example his hand, can touch the POS terminal's 2206 capacitive coupling pad (or touch screen) 2208 (2314). The POS terminal 2206 can send a request for information or data needed to authorized the transaction to the wearable device 2204 through the user's body using a capacitive coupled channel (2316)”, see also Figure 2A and Figures 22-23)
He discloses output the modulated signal to a biological medium interface of the wearable device, wherein the biological medium interface is coupled to a biological medium of a wearer of the wearable device by being substantially in physical contact with the biological medium of the wearer and the biological medium is operable to conduct the modulated signal (0009 “The method includes responsive to detecting the signal sent from the host device, transmitting, by the wearable device, a reply signal modulated with authentication data that includes encrypted ID and password information”, 0080 “A part of the wearer's body, for example his hand, can touch the POS terminal's 2206 capacitive coupling pad (or touch screen) 2208 (2314). The POS terminal 2206 can send a request for information or data needed to authorized the transaction to the wearable device 2204 through the user's body using a capacitive coupled channel (2316)”, see also Figure 2A and Figures 22-23)
He discloses receive, by the wearable device, in response to the outputted modulated signal, an indication that the purchase transaction has been authorized (0080 “After the authentication completes, the POS terminal 2206 will send data to the wearable device 2204, to indicate completion of the transaction (2322). Once the wearable device receives this signal, it completes the transaction (2324)”, Figures 22-23)
As per claim 2
He discloses wherein the logic circuit is further operable to perform: in response to receiving via the biological medium the modulated signal at a receiving device, generate a modulated electrical signal by a transducer of the receiving device; provide the modulated electrical signal to a demodulation component; and extract an encrypted message including the authentication information from a demodulated electrical signal (0080 “The wearable device 2204 receives the request and a capacitive coupled electrical signal 2210 carrying the authentication data (e.g., encrypted ID and password information) can be transferred to the POS terminal 2206 through the capacitive coupled communication channel (2318). Once the POS terminal 2206 receives the authentication data, the POS terminal 2206 communicates with a server at the transaction control institute through the Internet, to verify the authentication data (2320)”, see also Figure 2B).  
However as the claim is purportedly directed towards the structure of the wearable device as recited by claim 1, shown as element 120 in Figure 1 of the instant application, and as claim 2 is directed towards separate structure i.e. the signal detector 110 in combination with the service provider 140 as shown in Figure 1 of the instant application the recitation is not entitled to patentable weight as it places no actual structural limitation on the wearable device of claim 1 but is instead directed towards structure separate from what is positively recited as being claimed (MPEP § 2103(I)(C) and 2111.02(I) as Examiner views the preamble language “The wearable device of claim 1” as constituting a statement limiting the structure).
As per claim 4
He discloses wherein the logic circuit is further operable to perform: present the indication that the purchase transaction has been authorized on a display device coupled to the wearable device (0080 “Once the passcode or the fingerprint is verified with the registered information, the wearable device 2204 can indicate it is ready to perform the transaction (e.g., by displaying a message on the display screen or enabling an indicator such as an LED indicator) (2312)… After the authentication completes, the POS terminal 2206 will send data to the wearable device 2204, to indicate completion of the transaction (2322). Once the wearable device receives this signal, it completes the transaction (2324)”
As per claim 6
He discloses wherein: the authentication information further includes at least one of: a payment card identifier, a payment card number, an account number, an account identifier, an issuer identifier, or biometric data (0067, 0087) (Examiner notes that the user ID in paragraph 0087 is acting as a form of account identifier and the fingerprint in 0067 is biometric data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 1 above, and further in view of Kumar (U.S. Patent Publication 2003/0184430).
As per claim 3
He, while disclosing the limitations of claim 1, does not explicitly disclose wherein the logic circuit is further operable to perform: in response to a payment card being presented for completion of the transaction, authenticating that the wearable device is associated with a payment card, wherein the payment card is presented for completion of the purchase transaction.  Kumar teaches wherein the logic circuit is further operable to perform: in response to a payment card being presented for completion of the transaction, authenticating that the wearable device is associated with a payment card, wherein the payment card is presented for completion of the purchase transaction (0022 “In system 10, device 14 may be used to provide user data such as personal identification data or financial transaction data to a PAN receiver 18 for processing by a retail establishment computer server 20. Server 20 may use the personal identification data to query a customer database for information about the identified customer… In the latter case, the personal identification data received from device 14 may include financial account data that may be used by server 20 to generate data messages for obtaining credit card transaction authorization through a payment processor”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the wearable communication device of He with the retail computer system of Kumar for the purpose of securing access to personal identification devices for computer systems (0001).
However as the claim is purportedly directed towards the structure of the wearable device as recited by claim 1, shown as element 120 in Figure 1 of the instant application, and as claim 3 is directed towards separate structure i.e. the service provider 140 as shown in Figure 1 of the instant application the recitation is not entitled to patentable weight as it places no actual structural limitation on the wearable device of claim 1 but is instead directed towards structure separate from what is positively recited as being claimed (MPEP § 2103(I)(C) and 2111.02(I) as Examiner views the preamble language “The wearable device of claim 1” as constituting a statement limiting the structure).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 1 above, and further in view of Novack (U.S. Patent Publication 2015/0089585).
As per claim 5
He discloses a display device coupled to the processor (0080).
He does not explicitly disclose wherein the logic circuit is further operable to perform: prior to generating the modulated electrical signal by the wearable device, present a menu of one or more authentication options on the display device.  Novack teaches wherein the logic circuit is further operable to perform: prior to generating the modulated electrical signal by the wearable device, present a menu of one or more authentication options on the display device (Figure 5A, 0105 “The screen display 500A can include various menus and/or menu options (not shown in FIG. 5A)”, 0107 “In the illustrated embodiment, the authentication service options display 502 includes a number of authentication service settings 504A-G (hereinafter collectively and/or generically referred to as "authentication service settings 504"). The authentication service settings 504 can be interacted with by a user or other entity to configure and/or set various configurations or settings associated with the authentication application 108 and/or the authentication service 110”, see also 0034 that the implementation may be a smart watch).
Novack teaches receive an input selecting one or more authentication options on the display device; select an authentication option via another input (Figure 5A, 0107)
Novack teaches retrieve authentication information associated with the selected authentication option from the memory, wherein the selected authentication option utilizes the cryptographic token (Figure 5A, 0107, choices of UserID & passphrases, tokens, and other choices shown on Figure 5A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the wearable communication device of He with the scored factor based authentication of Novack for the purpose of providing a heightened level of nonrepudiation (0005).
Other Claims
Claim 7 contains the term “ultrasonic sound signal” and is not being rejected as this was the allowable subject matter from the parent.
Claims 8-20 are being rejected with different combinations of the references used in rejecting claims 1-6 given that the features appear to be similar to those claimed in claims 1-6 and are combined in a system claim in claims 8-13 or broken out to those of the signal detector in claims 14-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holz et al, “Biometric Touch Sensing: Seamlessly Augmenting Each Touch with Continuous Authentication, UIST ’15, November 8-11, 2015, 10 pages
Tomlinson et al. Body-Guided Galvanic Coupling Communication for Secure Biometric Data, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 18, NO. 8, AUGUST 2019, pp. 4143-4156
Tomlinson et al., “Secure On-skin Biometric Signal Transmission using Galvanic Coupling”, IEEE INFOCOM 2019 - IEEE Conference on Computer Communications; April 29-May 2 2019, pp. 1135-1143
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685